Dear Mr. Simon:
Your opinion request of this date presents the following issue for our resolution:
      Does Louisiana law permit a person to simultaneously hold the position of Trustee of the City of New Iberia and Executive Director of the Housing Authority of New Iberia?
For purposes of the Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61, et seq., the position of Trustee is considered an elected, part time position. Further, note that the position of Executive Director of the Housing Authority of New Iberia is considered a full time appointive office. These conclusions are drawn after application of the definitional section of the Dual Officeholding and Dual Employment Law, contained in LSA-R.S. 42:62, providing in pertinent part:
      (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
      (2) "Appointive office" means any office in any office in any branch of government or other position on any agency, board or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
      (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
      (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
      (5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time.
The position of Executive Director is an appointive office "specifically authorized by the . . . laws of this state" pursuant to LSA-R.S. 40:495C(1), providing:
      C. (1) The authority shall select a secretary who shall be the executive director and chief executive and administrative officer of the authority. He shall serve at the pleasure of the authority. The authority shall fix the compensation of the executive director.
Because the Executive Director works in excess of thirty-five hours per week, he is considered to hold a full time appointed position. State law prohibits a person from holding local elective office and a full time appointive office, as provided in LSA-R.S. 42:63(D):
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . (Emphasis added).
We conclude that the individual in question may not hold both positions concurrently.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. John Jeffery Simon City Attorney 301 East St. Peter Street, Suite 102 Post Office Box 9260 New Iberia, LA  70562-9260
DATE RECEIVED:
DATE RELEASED:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL